Order entered May 12, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00963-CR

                           CORNELIUS TURNER, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F15-52355-M

                                         ORDER
                 Before Chief Justice Wright and Justices Bridges and Lang

      Based on the Court’s opinion of this date, we DIRECT the Clerk of the Court to issue the

mandate in this appeal INSTANTER.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE